Citation Nr: 0639608	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 50 percent disability 
rating for service-connected PTSD, and from a July 2004 
decision which denied entitlement to a TDIU.

In August 2006, the veteran and his spouse testified at a 
video-conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas.

2.  Service connection is in effect for PTSD, rated at 70 
percent disabling as a result of this decision; and for nerve 
impairment, median, right, moderate with scar, secondary to 
laceration and repair, rated at 30 percent disabling.

3.  The veteran last worked full time in 1998 and is unable 
to work.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating, and for a total rating 
based on individual unemployability.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in letters dated in May 2006 and July 2006, and will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




Increased disability rating

The veteran seeks an increased disability rating for PTSD.  
Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 70 percent disability evaluation 
will be granted.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

The RO has rated the veteran's PTSD as 50 percent disabling 
pursuant to the criteria set forth in Diagnostic Code 9411.  
A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Functioning (GAF) scale is one 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 51 to 60 is indicative of moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 31 to 40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

VA outpatient treatment records dated from October 2001 to 
June 2005 show that the veteran received regular treatment 
for symptoms associated with PTSD, including individual and 
group therapy.  Intermittent progress notes have assessed the 
veteran's global functioning throughout his treatment.  In 
June 2002, his GAF was 49; in February 2003, GAF was 47; in 
April 2003, GAF was 45; in September 2004, GAF was 46; in 
February 2005, GAF was 41 and 43; in March 2005, GAF was 42 
and 60; and in May 2005, GAF was 43.  Thus, the GAF scores 
for the rating period generally indicate the veteran is 
having serious symptoms of impairment in social and 
occupational functioning.

VA hospital treatment records dated from September 2002 to 
November 2002 reveal that the veteran was enrolled in a 
residential treatment program of the Trauma Recovery Program.  
He attended sessions for anxiety reduction, anger management, 
problem solving, wellness, nutrition, activities and leisure 
skills, exercise and trauma writing group.  However, it was 
noted that the veteran was considered severely impaired 
socially and occupationally, secondary to his continued 
thoughts of Vietnam, which interfered with his level of 
concentration, increased his irritability, and caused poor 
impulse control and mood swings.  He was extremely isolated 
socially, and spent most of his time in the woods, presumably 
alone.  The diagnosis was chronic PTSD secondary to combat 
exposure.  A GAF of 45 current, with 45 being the highest in 
the past year, was provided.

A VA examination report dated in October 2003 reveals that 
the veteran reported that he would spend his days generally 
in idleness.  He avoided watching television news and 
although he would read hunting magazines he had trouble 
concentrating.  He would attend church occasionally.  

Mental status examination revealed that the veteran was 
cooperative and attentive. He exhibited no unusual behavior 
or psychomotor activity.  Speech was normal in rate and 
volume.  However, he reported being irritable, depressed and 
anxious and that he would periodically be angry.  His affect 
was restricted and there was no evidence of a thought 
disorder. Memory was generally intact.  Orientation as to 
person, place and time was within normal limits.  
Intelligence was "about average" and insight was not 
developed, and his judgment to avoid dangers was preserved.  
The diagnosis was chronic PTSD, as well as alcohol and 
nicotine dependence in full sustained remission.  A GAF of 50 
was assigned.  The examiner added that the condition had 
stabilized.  The veteran attended the Trauma Recovery Program 
at the Jackson VA Medical Center and stayed on his 
psychiatric medication.  He was competent to manage his 
financial matters in his own best interests. 

In March 2005, the veteran and his spouse testified at a 
personal hearing.  The veteran reported that he was 
previously employed as a laborer/custodian, which was a low-
stress job.  He expressed difficulty with supervisors, and 
although he had a back injury on the job, he believed that 
his employer refused to let him return to work because of his 
PTSD.  He was having difficulty concentrating and sleeping.  
He would avoid watching television, and that he would stay 
away from people, except for other veterans.  He reported he 
would always sit in a corner in public places, so he could 
have a good view of the room.  He would spend most of his 
time at home alone while his wife was working. He reported he 
had periods when he would be very nervous.

The veteran's spouse testified that she worked with the 
veteran and witnessed him having difficulties with his 
supervisors.  She stated that he would become upset whenever 
his work assignments were changed or if people were rotated 
to different jobs.  She had been sleeping in a separate room 
for several years because his restless sleep would disturb 
her.  She reported that he would have "rages of temper."  

During a VA examination in March 2005, the veteran reported 
that he had trouble concentrating.  He reiterated that he 
last worked in 1998 at the Post Office as a custodian.  He 
described having significant marital problems.  He had been 
married to his current wife for the last 12 to 13 years, but 
that she would frequently "scream" at him.  The veteran was 
angry, nervous, mad, and depressed about his current social 
and marital relationships.  He reported that his sleep was 
poor.  He would have nightmares related to Vietnam, which 
varied one to two times per week.  He then was not having 
flashbacks, although he had had one a few months earlier.  

He would avoid watching television because of Iraq news.  He 
would avoid crowded places and stores.  He had startle 
response to unexpected loud noises.  He felt very 
uncomfortable and "jumpy" if someone would come up behind 
him.  Helicopter sounds would bother him.  He says that he 
was currently preoccupied off and on with Vietnam memories. 
He felt depressed, reported no sex life for years, and a 
decrease in his memory.  He had difficulty with memory, and 
believed his life was not worth living. However, he had no 
suicidal plan, and reported no homicidal ideas, auditory 
hallucinations, visual hallucinations or paranoid thoughts.

Mental status examination revealed that the veteran was 
tense, and he exhibited poor eye contact.  He had limited 
goal directed.  Affect was restricted.  Mood was depressed.  
He reported nightmares, avoidance behavior, startle response, 
but no active current flashbacks.  He reported no auditory 
hallucination, visual hallucination, or paranoid thoughts.  
He reported being uncomfortable in large crowds.  He was 
alert, oriented times three.  He was unable to remember three 
objects out of three after five minutes and was unable to 
spell backwards the word "phone".  Serial three was fair.  
He stated that he was unable to work.  Judgment was fair to 
poor.  The diagnosis was PTSD with features of depression and 
anxiety. A GAF of 40 was assigned.  The examiner opined that 
the veteran's exacerbation of his PTSD was due to poor 
marital relationship causing significant stress to the 
veteran.  His lack of desire in undergoing marital therapy 
was causing difficulty in his management of PTSD.  Symptoms 
of PTSD were causing difficulty in his full time, continuous 
sustained employability.  The examiner reported that 
pharmacological management and more aggressive frequent 
therapy would modify his prognosis, but without these actions 
it would be very difficult for him to obtain gainful 
employment.

VA hospital treatment records dated from March 2005 to May 
2005 show that the veteran was hospitalized for symptoms 
associated with his PTSD.  A GAF of 48 was assigned with 44 
being the highest in the past year.  The examiner at 
discharge noted that the veteran was severely impaired, 
socially and occupationally, secondary to his PTSD.  He was 
without homicidal or suicidal ideation, but had poor impulse 
control and chronic symptoms continued to cause social and 
occupational impairment.

VA outpatient treatment records dated from August 2005 to 
January 2006 show that the veteran continued to receive 
treatment for symptoms associated with his PTSD.  He 
described symptoms of anxiety and depression related to 
Hurricane Katrina, suggesting that it reminded him of death 
and destruction in Vietnam.  There was little interaction 
with family due to anxiety and agitation from not sleeping.  
He also reported continued episodes of anger outbursts, re-
experiencing and hypervigilance. There was evidence of 
depressed mood, flattened affect, grief, guilt, anger, 
anxiety, and sleep disturbances.  

During their August 2006 video conference hearing, the 
veteran and his spouse testified that the veteran continued 
to experience symptoms which included nightmares, insomnia, 
isolation, decreased concentration, anger, and memory loss.  
They further described that the veteran only had a GED 
education and had been employed as a truck driver until 1988, 
but that his symptoms made it dangerous to continue in this 
vocation.  He was then employed by the United States Postal 
Service, as it was to be more sedentary, but the position 
became too stressful given the veteran's PTSD.

As indicated above, the veteran is currently assigned a 50 
percent disability rating for his service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  He 
avoids contact with others and experiences depressed mood, 
flattened affect, grief, guilt, anger, anxiety, and sleep 
disturbances.  The evidence overall revealed his GAF score to 
fluctuate between 40 and 60, with the more recent evidence, 
such as the March 2005 VA examination report showing his GAF 
score to be 40 and the May 2005 hospitalization report 
showing a GAF of 48.  The veteran's symptoms appear to 
primarily range from serious symptoms or serious difficulty 
in social, occupational, or school functioning to some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.

While the veteran does not have all of the symptomatology 
consistent with a 70 percent rating, he experiences severe 
social impairment due to depression, nightmares, intrusive 
thoughts, anger, guilt, anxiety, chronic sleep problems, and 
social isolation.  Additionally, the evidence indicates that 
the veteran was severely impaired, socially and 
occupationally, secondary to his PTSD.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied. 

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  The competent medical evidence of record 
does not demonstrate that the veteran exhibits a gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  He appears to 
be able to function acceptably on a daily basis.  Thus, the 
evidence contains no support for the assignment of a 100 
percent disability rating due to PTSD.


TDIU

Applicable law provides that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person  
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there  
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities,  
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner  
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a)  in that he has a 
service-connected disability that is now evaluated as 70 
percent disabling as a result of the increased rating for 
PTSD, plus additional disability of nerve impairment, median, 
right, moderate with scar, secondary to laceration and 
repair, rated at 30 percent disabling, to bring his combined 
rating to more than 70 percent.  Thus, the issue is whether 
the veteran's PTSD and nerve impairment prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During his August 2006 video conference hearing, the veteran 
reported that he had a GED education and had been employed as 
a truck driver until 1988, but that his symptoms made it 
dangerous to continue in this vocation.  He also described 
that his work with the Postal Service had also become too 
stressful given his PTSD symptoms.  

The March 2005 VA examination report demonstrated that the 
veteran was unable to work.  Apart from symptoms associated 
with a non-service-connected back disorder, the veteran also 
had service-connected nerve impairment which restricted his 
employability.  His PTSD was also said to caused difficulty 
in his full time, continuous, sustained employability.  The 
May 2005 VA hospital treatment record revealed that the 
veteran was severely impaired, socially and occupationally, 
secondary to his PTSD.

Based on its review of the relevant evidence relating to the 
service-connected  disabilities discussed above, and giving 
the benefit of the doubt to the veteran, the Board finds that 
the competent medical evidence of record supports that the 
veteran is precluded from work by the combined effect of his 
PTSD and nerve impairment, as he is due to his non-service-
connected impairment.  The PTSD symptoms clearly interfere 
with the veteran's capacity to engage in substantially 
gainful employment.  Therefore, the Board concludes that 
entitlement to a TDIU due to service-connected disabilities 
has been established. 


ORDER

Entitlement to a 70 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

A TDIU due to service-connected disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


